Order entered January 31, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00921-CR

                           JARRE JERONCE RHODES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1551952-U
                                            ORDER
       The Court REINSTATES this appeal.

       On December 27, 2016, we abated this appeal for a hearing on why appellant’s brief had

not been filed and ordered the trial court to file findings of fact by January 26, 2017. We have

not received the trial court’s findings. However, the Court now has before it the January 26,

2017 motion to extend time to file appellant’s brief and notice of appearance of Juanita Bravo

Edgecomb stating she has been appointed to represent appellant in the appeal. Counsel states she

seeks a forty-six day extension of time to review records and prepare the brief.

       In the interest of expediting the appeal, we deem the notice of representation sufficient to

allow this appeal to proceed. We GRANT appellant’s January 26, 2017 motion to the extent we

ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                       /s/   ADA BROWN
                                                             JUSTICE